Wadhams, J.
A warrant of attachment has been issued upon the ground that defendant is not a resident of the State. Code Civ. Pro., § 3169, subd. 1. The defendant makes motion to vacate and presents affidavits which clearly show that he is a resident. The plaintiff’s contention that the court may not determine the question of residence upon this motion is not well taken. The cases cited hold that the court will not consider and pass upon the merits of the action on a motion to vacate the attachment unless it is clear that the complaint is so defective that the plaintiff must ultimately fail in the action. Jones v. Hygienic Soap Granulator Co., 110 App. *56Div. 331, 335; Stems Paper Co. v. Johnson, 44 N. Y. St. Repr. 916. Whether or not there be a cause of action will be left for determination upon demurrer or at the trial. Goodyear v. Commercial Fire Ins. Co., 58 App. Div. 611; Kirby v. Colwell, 81 Hun, 385. But as attachment is a provisional remedy in derogation of common-law rights it will only be, sustained when the warrant has been issued upon authority of some provision of the statute. Penoyar v. Kelsey, 150 N. Y. 77. The jurisdictional facts upon which the attachment is granted may, therefore, be attacked and disproved upon a motion to vacate. Whenever any essential fact is successfully controverted the attachment will be vacated. 1 Rumsey’s Pr. (2d ed.) 682. The fact of nonresidence is essential in this case, and it has frequently been held that such fact may be attacked and the question of residence determined upon a motion to vacate. Prentiss v. Butler, 37 N. Y. St. Repr. 605; Weitkamp v. Loehr, 53 N. Y. Super. Ct. 79; Ricetti v. Mapleson, 22 Wkly, Dig. 215.
Motion granted, with ten dollars costs.